DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Prosecution Status
	Applicant’s amendments filed 11/14/2022 have been received and reviewed. The status of the claims is as follows:
	Claims 1-28, 30-51 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-28, 30-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7991647 in view of Lupien et al. (US 6098051, hereinafter Lupien).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites the claimed invention except for the following, which Lupien teaches, in a similar environment:
wherein a graphical user interface (GUI) is displayed to each workstation, each GUI including a selectable VWAP element, a session window displayable upon detecting selection of the VWAP element listing at least the auction and the auction close time, and a price improvement element selectable to add a price increment for increasing the VWAP price prior to determination of the VWAP price (see at least figures 2, 4, 6, col. 7: line 30 – col. 8: line 45, col. 9: line 6-60: interface for trader to select parameters for trade, including price increments, time limitations)

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention of the patent with the interface functionality of Lupien, since such a modification would have provided maximized the joint satisfaction of all market participants of trading crossing networks (Lupien: column 3: lines 40-48).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.            Claims 1-28, 30-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-28, 30-51 are directed to providing an auction on an item at a VWAP price, which is considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
 	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, each of claims 1-15, 16-25, and 51 recite a method and at least one step. Claims 26-28, 30-40, and 41-50 each recite an apparatus with a server including a storage device and processor.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 26, the claim sets forth a process in which an auction for an item at a VWAP price is provided, in the following limitations:
- 29 -receive a plurality of orders for the auction from a plurality of traders, wherein each order comprises a side, a price, and a size, wherein the price is based on the VWAP price and wherein the auction has an auction start time and an auction close time;
to add a price increment for increasing the VWAP price prior to determination of the VWAP price
listing at least the auction and the auction close time
prioritize the plurality of orders from the plurality of traders based on predetermined criteria after the auction close time has occurred; 
match the plurality of orders from the plurality of traders based at least in part on the prioritization of the plurality of orders, wherein a portion of the plurality of orders is matched and a portion of the plurality of orders is unmatched; 
cancel the portion of the plurality of orders that are unmatched; 
determine the VWAP price based at least in part on the trades occurring between the auction start time and the auction close time, wherein the trades are exclusive of the plurality of orders; and 
fill the portion of the plurality of orders that are matched based at least in part on the determined VWAP price.
The above-recited limitations establish a commercial interaction with traders to prioritize orders received from the traders, match a portion of the orders, cancel unmatched orders, determine a VWAP price based on the orders, and fill the matched orders at the VWAP price.  This arrangement amounts to both a sales activity or behavior; and business relations.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).
Claim 26 does recite additional limitations:  
wherein a graphical user interface (GUI) is displayed to each workstation, each GUI including a selectable VWAP element, a session window displayable upon detecting selection of the VWAP element, and a price improvement element selectable 
a server storage device; 
a server processor connected to the server storage device, the server storage device storing a service program for controlling the server processor; and 
the server processor operative with the server program to 
workstations associated respectively with

These additional elements merely amount to the general application of the abstract idea to a technological environment.  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 27-30 indicate that while exemplary general-purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim. Notably, the application of various commercial functions to a graphical user interface represents a mere computerization of those functions, and the claims do not set forth sufficient technical specificity of the interface configuration or functionality to render such an application meaningful and integral to the claimed invention.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 1, 16, 41, and 51 are similar in scope to claim 26 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.

Response to Arguments
	Applicant’s arguments with regard to the rejections under 35 USC 103 have been fully considered, and are persuasive in light of the present amendments.  Accordingly, the rejections have been withdrawn.
	Applicant’s arguments with respect to the 35 USC 101 rejection have been fully considered, but they are not persuasive.  Applicant's arguments amount to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims renders the claimed invention eligible.  While applicant has generally asserted that the claimed invention is an improvement in technology, applicant has not indicated what particular technology has been improved by the claimed invention, nor what specific claim language sets forth such a improvement.  Further, the Examiner notes that the limitations newly added to the independent claims merely represent further embellishments to the abstract idea, and do not further root the claimed invention in a particular technology, nor do they integrate the abstract idea into a practical application. Accordingly, applicant’s arguments are not persuasive and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625